Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claim including a powder feed hopper that extends to apply material radially from the build platform circumference inwardly such that the central axis of the powder feed hopper passes through a portion of the powder feed hopper, and the at least one directed energy source is configured to apply directed energy to a majority of the remaining portion of the build platform. 
It is believed that such a powder feed hopper in Mattes would extend through the central axis of the rotatable build platform and intersect or interfere with other powder feed hoppers located over the build platform. The additional available references fail to teach the limitations of claim 21 in addition to a powder feed hopper that extends to apply material radially from the build platform circumference inwardly such that the central axis of the powder feed hopper passes through a portion of the powder feed hopper, and the at least one directed energy source is configured to apply directed energy to a majority of the remaining portion of the build platform.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	Response to Arguments
Applicant's arguments filed 16 Dec 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Mattes teaches multiple powder feed hoppers, and thus Mattes cannot teach “a powder feed hopper at a fixed position above a first portion of the build platform configured to provide a continuous printing layer of powder wherein the first portion is the only area about the circumference of the build platform where powder is provided.” 
Applicant has not defined the “first area” other than it is an area underneath a powder feed hopper. This first area corresponds with the area between the inner boundary surface 16 and the outer boundary surface 17 in Mattes. Mattes further teaches that there are seals provided on the inner boundary and outer boundary so that the area between those two is the only area where powder is applied ([0015]). The independent claim “comprises” a powder feed hopper, thus it does not exclude the option of more than one hopper depositing material in the first area. 
Regarding claim 3, Applicant has further argued that Mattes teaches that its laser is in a fixed location. There is no indication that a combination with another reference that moves the laser over the build area instead of scanning the laser over the build area would frustrate Mattes or make it inoperable. Mattes teaches that there may be one laser, such as shown in Fig. 3. There is no teaching in Mattes that multiple lasers are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by
Mattes (US 2006/0108712), hereinafter Mattes.

Regarding claim 1, Mattes teaches an apparatus for fabricating a three-dimensional object as a series of printed layers (see abstract) from a representation of the object stored in memory, the apparatus comprising:
a drum supported for rotation (building container 4 moves about the axis of rotation 3, [0015]-[0019], Fig. 1); 
a build platform (building platform 6, [0015]-[0019], Fig. 1) supported for linear movement within the drum from a first position adjacent a first end of the drum to a second position within the drum (building platform 6 starts flush with the upper edge of the building container 4, building platform 6 connected to vertical drive 15 which enables an up and down movement in a vertical direction, [0015]-[0019], Fig. 1), the build platform defining a circumference and rotationally fixed relative to the drum such that the build platform rotates with 
a powder feed hopper at a fixed position above a first portion of the build platform (material application device 7 above a first portion of the building platform 6, [0015]- [0019], Fig. 1) configured to provide (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency) a continuous printing layer of powder (feed is carried out continuously, claims 34-36), wherein the first portion is the only area about the circumference of the build platform where powder is provided (the first area corresponds with the area between the inner boundary surface 16 and the outer boundary surface 17); and 
at least one directed energy source is positioned above the build platform (solidification device 1, with a laser 21 and deflection unit 22, above building container 4 and platform 6, [(0015]-[0019], Fig. 1), the at least one directed energy source is configured to apply directed energy to a majority (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, the device in Mattes is capable of doing this) of the remaining portion of the build platform excluding (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, as the device in Mattes is capable of doing this) the first portion such that energy may be applied to the continuous printing layer of powder over a substantial portion of each rotation of the build platform (several solidification devices 1 assigned to solidification regions 11-14 

Regarding claims 2 and 6, Mattes teaches all the limitations of claim 1, and Mattes further teaches a plurality of directed energy sources with each of the directed energy sources at a fixed location and configured to apply directed energy to a portion of the build platform excluding the first portion (several solidification devices 1 assigned to solidification regions 11-14 which covers a majority of the area not covered by the material application devices 7, [0021]-[0023], Figs. 1-3); wherein the at least one directed energy source is mounted for movement relative to the build platform (deflection unit 22 is suitable for directing the laser beam onto arbitrary places within the solidification regions and can be a xy-scanner, [0017],
Figs. 1 and 3); and wherein the at least one directed energy source is a laser (solidification device 1, with a laser 21 and deflection unit 22, [(0015]-[0019], Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2. Claims 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claims 1 and 3, in view of Broda (US 2016/0136759), hereinafter Broda. 

Regarding claim 3, Mattes fails to teach at least one directed energy source may be positioned above a majority of the build platform. 
In the same field of endeavor Broda teaches that a laser (0072 teaches that 110 may be laser) may be positioned over a majority of the build platform (see for example Fig. 34 and 0130). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Broda and Mattes, as Broda teaches that using a drive system to move the laser allows for larger objects to be built than conventional methods (0001). 

Regarding claim 4, Mattes teaches all the limitations of claims 1 and 3, but Mattes does not explicitly disclose that the energy source is mounted along a rail. 
However, Broda teaches at least one directed energy source is mounted for movement along a rail (EM energy source 110 movably coupled to a linear rail 122, [0061], Figs. 3 and 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the energy source disclosed by Mattes on a rail as disclosed by Broda since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A).

3. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claims 1 and 3, in view of Wang (US 2005/0006047), hereinafter Wang. 

Regarding claim 5, Mattes teaches all the limitations of claims 1 and 3, but
Mattes does not explicitly disclose that the energy source is mounted on a robotic arm.
However, Wang teaches at least one directed energy source is mounted for movement via a robotic arm (during stereolithography, a robotic arm holds a laser, [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the energy source disclosed by Mattes to a robotic arm as disclosed by Wang since it has been held that combining prior art .

4. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Philippi (US 2010/0264302), hereinafter Philippi.
Regarding claim 7, Mattes teaches all the limitations of claim 1, and Mattes further teaches the use of a laser for the at least one directed energy source (solidification device 1, with a laser 21 and deflection unit 22, [(0015]-[0019], Fig. 1). 
Mattes does not teach that the directed energy source is an electron beam gun. 
However, since the prior art of Philippi recognizes the equivalency of a laser beam and an electron beam ([0035]) in the field of powder sintering, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the laser of Mattes with the electron beam of Philippi as it is merely the selection of functionally equivalent energy source recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See MPEP 2144.06(II).

5. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Wienberg (US 2017/0252806), hereinafter Wienberg. 
Regarding claims 8 and 9, Mattes teaches all the limitations of claim 1, and Mattes further teaches a vertical drive 15 connecting to the building platform 6 through a shaft ([0015]-[0019], Fig. 1).

However, Wienberg teaches (a platform 2 mounted on a rotational shaft 3, which is driven by a worm gear 4 and lowering drive motor 5, the external thread of the shaft 3 converts the rotational movement into a translational movement in the vertical direction (Z2, [0041], Fig. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the worm gear and lowering drive motor of Wienberg for the vertical drive of Mattes since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B).
The examiner notes that the screw drive of Wienberg would be secured within the drum as the rotation of the whole building container 4 of Mattes would encompass the building platform and its vertical drive mechanism. Further, because the whole building container 4 of Mattes is rotating, the screw drive and shaft connected to the building platform 6 of Mattes would rotate with the whole building container 4 and stay rotationally fixed with eachother.

Regarding claim 10, the combination of Mattes and Wienberg teaches all the limitations of claims 1, 8, and 9 and Mattes further teaches wherein a drum motor causes rotation of the drum (drive 20 rotates the whole building container, [0015]- 0019], Fig. 1) and wherein the drum motor and the screw drive are independently operable (controller 23 controls the vertical drive 15 and drive 20 separately, [0015]- [0019], Fig. 1).

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Guenster (US 2015/0246485), hereinafter Guenster.
Regarding claims 11 and 13, Mattes teaches all the limitations of claim 1, but does not teach that the build platform is a gas permeable material.
However, Guenster teaches a powder bed 2 sitting on a filter 3 which allows a vacuum 4 to be applied by sucking off the atmosphere ([0081], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the filter and vacuum as disclosed by Guenster for the building platform disclosed by Mattes. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to stabilize the powder bed and facilitate uniform build-up of layers, as suggested by Guenster ([0015] and [0085)).
The examiner notes that the gas/air flow caused by the vacuum in the porous powder bed ([0085]) would inherently pull smoke and heat through the filter/building platform.

Regarding claim 12, the combination of Mattes and Guenster teaches all the limitations of claims 1 and 11, and Guenster further teaches wherein the build platform is manufactured from an ultra-filtration ceramic membrane (filter may be a suitably dimensioned frit, [0015])).
The examiner notes that the filter must be capable of filtering fine particles (use of fine powders, [0085]), and would therefore need to be dimensioned for ultra-filtration.

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Bessac (US 2015/0064048), hereinafter Bessac.
Regarding claims 14 and 15, Mattes teaches all the limitations of claim 1, but does not teach that the powder feed hopper and the at least one energy source are positioned within a build chamber.
However, Bessac teaches all the components of the device 1 are arranged inside an air-tight chamber 17 ([0063], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged all the components of Mattes in an air-tight container as disclosed by Bessac. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to avoid oxidation while the energy source selectively fuses the powder, as suggested by Bessac ([0063)).

8. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, and Bessac (US 2015/0064048), hereinafter Bessac, as applied to claims 1 and 14, and in further view of Funayama (US Patent No. 4,794,222), hereinafter Funayama.
Regarding claim 16, the combination of Mattes and Bessac teaches all the limitations of claims 1 and 14, but neither teaches that the energy source has an extended cone defining a respective gas chamber.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the laser disclosed by Funayama as the directed energy source of Mattes since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to further avoid oxidation.
The examiner notes that the ejection hole of Funayama would be at a height slightly spaced from the initial location of the build platform in order to give enough clearance for the gas to exit.

9. Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Herzog (DE102014004633), hereinafter Herzog.

Note: the examiner has previously attached the English machine translation of Herzog
Regarding claim 17, Mattes teaches all the limitations of claim 1, but does not teach the specifics of the powder feed/material application device.
However, Herzog teaches a slide mechanism is moveable along the powder feed hopper, the slide mechanism connected with a powder feed tube and configured to move the powder feed tube along the powder feed hopper to evenly distribute powder within the powder feed hopper (coater 12 is fed powder from metering device 11 and tube outlet 11’, the coater 12 is inclined so 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the metering device and coater disclosed by Herzog with the material application device disclosed by Mattes since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A).

Regarding claims 18 and 19, the combination of Mattes and Herzog as applied to claims 1 and 17 teaches all the limitations of claim 1, and Herzog further teaches wherein at least one heating element extends above at least a portion of the build platform (heating device 51 preheats a layer, [0051], Fig. 2); and wherein the at least one heating element is an electronic heating bar, an infrared heating bar or an induction heating bar (inductive heat treatment, [0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Mattes and Herzog. 

10. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes
(US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Deiss (DE102013210242), hereinafter Deiss.
Note: the examiner has previously attached the English machine translation of Deiss
Regarding claim 20, Mattes teaches all the limitations of claim 1, and Mattes further teaches that the drum is removable from the rotational drive (building container 4 can be 
Mattes does not teach that the drum is supported on a rotatable platform.
 	However, Deiss teaches circular base plate 23 supports the wall 24 and rotates in the direction of arrow 25 ([0015], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rotating base plate disclosed by Deiss for the the rotational drive disclosed by Mattes since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
These prior art documents teaching additive manufacturing on a circular platform: 
US 20190160749 A1	Hellestam; Calle
US 11007713 B2	Spicer; John P et al.
US 20200398341 A1	Hellestam; Calle
US 10710159 B2	Corsmeier; Donald Michael
US 10500832 B2	Bogdan, Jr.; David Charles et al.
US 10071443 B2	Eriksson; Jonas et al.
US 20150306819 A1	Ljungblad; Ulric
US 20130264750 A1	Hofacker; Oliver et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742